Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Floyd Canfield (Reg. No.: 69151) on 05/11/22.

The application has been amended as follows: 

1. (Currently Amended) An optical element driving mechanism, comprising:
a fixed assembly, having a main axis;
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly;
wherein the optical element driving mechanism further includes an elastic element, the fixed assembly includes a base, the elastic element is elastically connected to the movable assembly and the fixed assembly, the movable assembly includes a recess formed facing the base, and when viewed along the main axis, the elastic element partially overlaps the recess.

2. (Currently Amended) The optical element driving mechanism as claimed in claim 1, wherein 

11. (Canceled)

13. (Canceled)

14. (Currently Amended) The optical element driving mechanism as claimed in claim [[13]]1, wherein the fixed assembly further includes a casing, the casing has a top wall that is perpendicular to the main axis, and when viewed along the main axis, the top wall completely overlaps the recess.

15. (New) An optical element driving mechanism, comprising:
a fixed assembly, having a main axis;
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly;
wherein the fixed assembly further includes a base, the optical element driving mechanism further includes a circuit member disposed inside the base, an electrical connection terminal of the circuit member protrudes from the base, the electrical connection terminal includes a straight portion and a bent portion, and when viewed in a direction perpendicular to the main axis, the straight portion is closer to a light-incident end of the optical element driving mechanism than the bent portion.

16. (New) An optical element driving mechanism, comprising:
a fixed assembly, having a main axis;
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly;
wherein the fixed assembly further includes a base, the optical element driving mechanism further includes a circuit member disposed inside the base, an electrical connection terminal of the circuit member protrudes from the base, and the electrical connection terminal includes a straight portion and a bent portion, wherein when viewed in a direction perpendicular to the main axis, the straight portion is closer to a light-exiting end of the optical element driving mechanism than the bent portion.


3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movable assembly”, “a driving assembly”,  in claims 1-10, 12 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a movable assembly”, “a driving assembly”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a movable assembly”, “a driving assembly”,  coupled with functional language “configured to be connected”, “configured to drive the movable assembly”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10, 12 and 14-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

The “a movable assembly” is shown as being implemented by a lens holder and a first and second elastic member (Paragraphs 0039-0043 of the publication to the instant application). The “a driving assembly” appears to be implemented by a first magnet, a second magnet, a first coil and a second coil (Paragraph 0044 of the publication to the instant application). 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


4.) Allowable Subject Matter
Claims 1-10, 12 and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An optical element driving mechanism, comprising:
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
wherein the optical element driving mechanism further includes an elastic element, the fixed assembly includes a base, the elastic element is elastically connected to the movable assembly and the fixed assembly, the movable assembly includes a recess formed facing the base, and when viewed along the main axis, the elastic element partially overlaps the recess.”

Dependent Claims 2-9, 12 and 14 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An optical element driving mechanism, comprising:
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
wherein the fixed assembly further includes a base, the optical element driving mechanism further includes a circuit member disposed inside the base, an electrical connection terminal of the circuit member protrudes from the base, the electrical connection terminal includes a straight portion and a bent portion, and when viewed in a direction perpendicular to the main axis, the straight portion is closer to a light-incident end of the optical element driving mechanism than the bent portion.”

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An optical element driving mechanism, comprising:
a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly;
wherein the fixed assembly further includes a base, the optical element driving mechanism further includes a circuit member disposed inside the base, an electrical connection terminal of the circuit member protrudes from the base, and the electrical connection terminal includes a straight portion and a bent portion, wherein when viewed in a direction perpendicular to the main axis, the straight portion is closer to a light-exiting end of the optical element driving mechanism than the bent portion.”

The following are the closest prior-art of record:

Lim et al. (US Pub No.: 2020/0012068A1) disclose a camera module with an optical image stabilization function. A flexible printed circuit board (FPCB) electrically connected to an image sensor is implemented to serve as an electrical path and at the same time, serve to provide an elastic restoring force in directions of a plurality of axes, thereby further miniaturizing and lightening the camera module. The camera module with an optical image stabilization function, comprises: a lens barrel; a carrier which accommodates a lens barrel therein; a housing which accommodates the carrier therein; an image sensor; a flexible printed circuit board (FPCB) in which the image sensor is mounted therein and a lower portion of the carrier and a lower portion of the housing are fixed such that the carrier is coupled to be movable in at least a first direction with respect to the housing; and an actuator which activates a movement of the carrier with respect to the housing.

Park et al. (US Pub No.: 2019/0011723A1) disclose a lens driving device comprising: a housing; a bobbin disposed inside the housing so as to move in a first direction; a first coil disposed on the outer circumferential surface of the bobbin; a magnet disposed in the housing; a base disposed below the housing; a coil part having a second coil disposed between the housing and the base so as to face the magnet; a substrate disposed between the housing and the base; and a conducting member for electrically connecting the coil part to the substrate, wherein the conducting member is disposed at a corner of the base.

Zhu et al. (US Pub No.: 2019/0302398A1) disclose a lens driving apparatus. The lens driving apparatus includes: a base; a first supporting frame supported by the base body; a second supporting frame supported by the first supporting frame; a third supporting frame covering and fixed to the second supporting frame and enclosing an accommodating space together with the second supporting frame; a barrel accommodated in the accommodating space and elastic members made of memory alloys and configured to drive the first supporting frame to move in a first direction with respect to the base body, drive the third supporting frame and the second supporting frame to move in a second direction with respect to the first supporting frame and drive the barrel to move in a direction of its optical axis. Any two of the first direction, the second direction and the direction of the optical axis are perpendicular to each other.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697